Citation Nr: 0942313	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  03-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a schizoid 
personality disorder or anxiety disorder.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1 to March 
11, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

By a July 2004 decision, the Board denied the Veteran's 
petition to reopen his claim of service connection for an 
anxiety disorder or a schizoid personality disorder.  The 
Veteran then filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2007 the 
Court vacated the Board's decision and remanded the case.  
Specifically, the Court instructed VA to obtain the Veteran's 
Social Security Administration (SSA) disability records.  
Thus, in February 2008, the Board remanded the claim to 
obtain the Veteran's SSA disability records, provide Veterans 
Claims Assistance Act of 2000 (VCAA) notice pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), and to give the 
Veteran the opportunity to have a hearing before the RO.  

In August 2008 the Veteran was scheduled a hearing before the 
RO; however, the Veteran failed to report for the hearing.  
In addition, as discussed in more detail below, the 
appropriate VCAA notice has been sent to the Veteran and his 
representative and the SSA disability records have been 
obtained and associated with the claims file; therefore, the 
claim is properly before the Board.  

In its September 2007 decision, the Court concluded, inter 
alia, that the Veteran had an un-adjudicated claim for 
service connection for depression pending before VA.  That 
claim was referred to the agency of original jurisdiction 
(AOJ) in the Board's February 2008 remand and was denied by 
an August 2008 rating decision by the RO.  The Veteran filed 
a timely notice of disagreement and the RO issued a statement 
of the case in June 2009.  However, a substantive appeal on 
that issue is not of record; thus, an appeal on that issue 
has not been perfected and that issue is not before the 
Board.


FINDINGS OF FACT

1.  By a July 2001 rating decision, the RO denied a claim of 
service connection for anxiety disorder and schizoid 
personality disorder.

2.  There is no evidence of record that any diagnosed anxiety 
disorder or schizoid personality disorder began during or was 
made worse by the Veteran's 10-day period of active military 
service.

3.  Evidence received since the July 2001 rating decision is 
cumulative of previously considered evidence.


CONCLUSIONS OF LAW

1.  A July 2001 rating decision, which denied the Veteran's 
claim of service connection for anxiety disorder and schizoid 
personality disorder, is final.  38 U.S.C.A. § 7105(c) 
(1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a schizoid 
personality disorder or anxiety disorder has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the petition to reopen has 
been completed.  Through February 2003 and March 2008 notice 
letters, the Veteran and his representative were notified of 
the information and evidence needed to substantiate the 
underlying claim of service connection.  The letter notified 
the Veteran that his claim of service connection was 
previously denied by a July 2001 decision.  The definition of 
new and material evidence was provided.  The Veteran was told 
that new and material evidence was needed to reopen the 
previously denied claim and that the new evidence had to 
pertain to the reason the claim was previously denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Through a 
February 2003 notice letter, the RO notified the Veteran of 
the information and evidence needed to substantiate his 
underlying claim.  By March 2008 and October 2008 notice 
letters, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in July 2009, which followed the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2003 and March 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letter requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, a remand of this 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified Pitt 
County Mental Health, Development Disability, and Substance 
Abuse Center; Pitt County Memorial Hospital; Port Human 
Services; Eastern Carolina Family Practice Center; and North 
Carolina Department of Health and Human Services as 
facilities with relevant medical records.  Available records 
from those facilities were obtained.  Additionally, records 
from the Social Security Administration (SSA) were requested 
and associated with the claims file.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
the Veteran's claim of entitlement to service connection, the 
duty to provide an examination does not apply to a petition 
to reopen a finally adjudicated claim without the receipt of 
new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As 
discussed in detail below, the Veteran's claim of entitlement 
to service connection has not been reopened; thus, an 
examination is not required.

II.  Analysis

In an August 2003 statement, the Veteran contends that his 
current psychiatric disability is due to his 10-day period of 
active military service.  A review of the Veteran's STRs 
reveals that his November 1986 entrance examination report 
indicated a normal psychiatric evaluation, but that he was 
discharged after 10 days of service with a diagnosis of 
adjustment disorder with mixed emotional features and 
schizotypal personality.  Thus, the Veteran contends that 
service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Regulations provide that there are medical principles so 
universally recognized as to constitute clear and 
unmistakable proof that with discovery of such conditions 
during service, and with no evidence of a disease or injury 
during service, the conclusion must be that such conditions 
preexisted service.  38 C.F.R. § 3.303 (2009).  In the field 
of mental disorders, personality disorders that are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the in-service diagnosis, 
will be accepted as showing pre-service origin.  Id.  As 
such, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation.  Id.

In July 1998, the Veteran filed a claim for service 
connection for "depression & anxiety."  That claim was 
denied by an October 1998 rating decision by the RO and the 
Veteran was notified in November 1998.  The Veteran submitted 
additional information to the RO; however, the claim was 
again denied by a January 1999 rating decision by the RO and 
the Veteran was notified in February 1999.  After passage of 
the VCAA, the RO undertook a de novo review of the claim in 
July 2001 in accordance with a provision of the VCAA that 
allowed for re-adjudication as though the previous denial had 
not occurred.  A claim of service connection for anxiety 
disorder and schizoid personality disorder was again denied 
by a July 2001 rating decision and the Veteran was notified 
later that month.  The Veteran did not appeal the decision; 
thus, the decision is final.  38 C.F.R. § 3.104, 20.302, 
20.1103 (2000).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the July 2001 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the July 2001 decision 
included:  the Veteran's STRs and personnel records; medical 
treatment records from Pitt County Mental Health, Development 
Disability, and Substance Abuse Center dated in July 1988 and 
from October 1992 to February 2001; and statements by the 
Veteran, his sister, a friend, and his representative.

A review of the evidence of record at the time of the 
July 2001 decision reveals varying diagnoses of anxiety 
disorder, schizotypal personality disorder, schizophrenia, 
and posttraumatic stress disorder.  At no time did a medical 
professional opine on the relationship between any then-
current psychiatric disability and the Veteran's 10-day 
period of active military service.

In denying the claim in July 2001, the RO found that the 
evidence of record did not show a nexus between a current 
disability and an in-service injury or disease.  
Consequently, in order for the claim to be reopened, new and 
material evidence must be received that pertains to the nexus 
element of a service connection claim.

New evidence added to the record since the July 2001 decision 
includes:  medical treatment records from Pitt County Mental 
Health, Development Disability, and Substance Abuse Center 
dated August 1993 to August 1995 and from January 1996 to 
January 2005; medical treatment records from Eastern Carolina 
Family Practice Center dated from September 1993 to October 
1993; medical treatment records from Pitt County Memorial 
Hospital dated in October 2002 and from September 1984 to 
July 1993; medical treatment records from Port Human Services 
dated from December 2002 to October 2008; and an April 2005 
psychological examination report from North Carolina 
Department of Health and Human Services.

A review of the new evidence of record reveals that the 
Veteran is taking a variety of medications, including several 
psychotropic medications.  In addition, the new medical 
treatment records indicate varying diagnoses of anxiety 
disorder, schizotypal personality disorder, social anxiety, 
and obsessive-compulsive disorder.  At no time did a medical 
professional opine on the relationship between any current 
psychiatric disability and his 10-day period of active 
military service.

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  However, the evidence is cumulative of the 
evidence associated with the record prior to the last final 
decision because it indicates varying diagnoses of 
psychiatric disabilities, but no medical opinion on the 
relationship between any current diagnosis and the Veteran's 
10-day period of active military service.  The new evidence 
of record does not address the nexus element of the claim of 
service connection-the absence of which was the reason the 
claim was denied in the July 2001 decision.  Therefore, the 
new evidence, which was associated with the record since the 
last final decision, does not address an unestablished fact 
with regard to the claim.  Consequently, the new evidence is 
not material because it does not pertain to the salient 
question of whether anxiety disorder of schizoid personality 
disorder is related to the Veteran's 10-day period of active 
military service.  Thus, it does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim of service connection is not reopened.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of service connection for an 
anxiety disorder or schizoid personality disorder is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


